Deny and Opinion Filed September 17, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01163-CV

                        IN RE SUSAN GRIFFIN WARREN, Relator

                 Original Proceeding from the 302nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-14-06580

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                    Opinion by Justice Lang
       Relator filed this petition for writ of mandamus challenging the trial court’s actions with

respect to her bill of review. The facts and issues are well-known to the parties so we do not

recount them here. Relator’s petition does not comply with the rules of appellate procedure.

TEX. R. APP. P. 52.3(j), (k); In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig.

proceeding) (denying petition for writ of mandamus because petition and record not

authenticated as required by the Texas Rules of Appellate Procedure). In addition, mandamus is

an extraordinary remedy that is available only in limited circumstances. CSR Ltd. v. Link, 925
S.W.2d 591, 596 (Tex. 1996) (orig. proceeding) (citing Walker v. Packer, 827 S.W.2d 833, 840

(Tex. 1992) (orig. proceeding)). Mandamus is appropriate “only to correct a clear abuse of

discretion or the violation of a duty imposed by law when there is no other adequate remedy by

law.” Id. Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has
clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker, 827 S.W.2d at 839.

Relator has an adequate remedy by appeal. For these reasons, relator has failed to establish her

right to relief. TEX. R. APP. P. 52.8.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE


141163F.P05




                                              –2–